United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
REGIONAL OFFICE, St. Petersburg, FL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Capp P. Taylor, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1219
Issued: November 26, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 19, 2008 appellant, through her attorney, filed a timely appeal from the merit
decision of the Office of Workers’ Compensation Programs dated February 22, 2008 wherein the
Office denied appellant’s request to modify prior decisions denying appellant’s request to expand
her claim to include bilateral upper extremity radiculopathy. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3(d)(2), the Board has jurisdiction to review the merits of this case.
ISSUE
The issue is whether appellant’s claim should be expanded to include bilateral upper
extremities radiculopathy.

FACTUAL HISTORY
This is the second time that this case has been before this Board on appeal. The findings
of fact and conclusions of law from the prior Board decision is hereby incorporated by
reference.1 The relevant facts are briefly set forth below.
On March 17, 2004 appellant, then a 49-year-old rating specialist, filed an occupational
disease claim alleging that, as a result of heavy lifting and lifting overhead required by her
federal position, she sustained recurrent tenosynovitis in her right hand, degenerative disc disease
in her cervical spine with radiculopathy in the left upper extremity, an increase in her
fibromyalgia and recurrent tenosynovitis in her right hand. The Office accepted appellant’s
claim for cervical degenerative disc disease at C6-7. Appellant requested that her claim be
expanded to include radiculopathy of the left upper extremity, radiculopathy of the left lower
extremity, degenerative and herniated discs, degenerative joint disease, migraine headaches and
aggravation of fibromyalgia. By decision dated December 30, 2005, the Office found that
appellant’s claim should not be expanded to include these conditions as no medical evidence
showed that these conditions were causally related to appellant’s work as a rating specialist. The
Board affirmed this decision on September 18, 2006.2
By letter dated October 24, 2006, appellant requested reconsideration. In support thereof,
appellant resubmitted the August 16, 2004 report of Dr. Michael A. Franklin, her treating Boardcertified neurologist, which had previously been considered by the Office and the Board.
Appellant also submitted an October 5, 2006 letter by Dr. Franklin wherein he expressed his
belief that his opinion was rationalized and indicated that he was a Board-certified neurologist of
15 years practice experience. Dr. Franklin noted that appellant indicated that she had been
involved in an occupation where there was extreme heavy lifting and stretching to maneuver and
position files. He opined: “I have reason to believe based on my experience that there is a
significant medical probability that [appellant’s] occupation either caused or contributed to her
degenerative disc disease involving her cervical and lumbar spine.” Dr. Franklin noted his belief
that appellant’s workers’ compensation claim should be reopened based upon review of her
records.
By decision dated February 5, 2007, the Office denied modification of its prior decision.
On November 30, 2007 appellant again requested reconsideration. Appellant, through
her attorney, argued that her claim should be expanded to include bilateral upper extremity
radiculopathy based on the reports of Dr. Franklin. In support thereof, counsel submitted a
November 27, 2007 report wherein Dr. Franklin noted that appellant has been his patient for
several years. Dr. Franklin diagnosed bilateral upper extremities radiculopathy, concluding that
it is directly caused by the aggravation of degenerative disc disease of the C6-7. He explained
that the aggravation is objectively demonstrated by the electrodiagnostic studies of March 2004.

1

Docket No. 06-896 (issued September 14, 2006).

2

Id.

2

Evidence of C6 and C7 involvement was not demonstrated in the electrodiagnostic studies done
the previous year. Dr. Franklin opined:
“This is objective evidence that there was cervical radicular involvement at C6-7
as of March 2004 as opposed to previously. The magnetic resonance imaging
[MRI scan] report of the cervical spine of March 2004 along with the
electrodiagnostic study in March 2004 are consistent with the worsening of the
claimant’s condition. More specifically, the points of numbness that do
correspond to the C6 and C7 distribution. The movements required in order to lift
the heavy boxes and place overhead as relayed by the patient would involve those
parts of the anatomy, thus consistent with the complaints. I am also aware of the
motor vehicle accident that the claimant was involved in June 2005. However,
the multiple cervical MRI [scans] performed after that date do not show any
dramatic changes since the March 2004 studies. As previously discussed, the
lifting and reaching for the heavy files aggravated the preexisting and aggravated
degenerative disc disease and the objective tests do in fact correspond to the C6
and C7 distribution as far back as the 2004 MRI [scan] report. This is consistent
with the symptomology she has expressed as numbness.”
By decision dated February 22, 2008, the Office denied modification of the prior
decisions.
LEGAL PRECEDENT
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.3
Under the Federal Employees’ Compensation Act, when employment factors cause an
aggravation of an underlying physical condition, the employee is entitled to compensation for the
periods of disability related to the aggravation.4 When the aggravation is temporary and leaves
no permanent residuals, compensation is not payable for periods after the aggravation ceased.5 A
medical restriction that is based on a fear of future aggravation due to employment exposure is
not an injury under the Act and therefore no compensation can be paid for such a possibility.6
3

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).
4

Raymond W. Behrens, 50 ECAB 221, 222 (1999); James L. Hearn, 29 ECAB 278, 287 (1978).

5

Id.

6

Carlos A. Maurero, 50 ECAB 117, 119 (1998); Gaetan F. Valenza, 39 ECAB 1349, 1356 (1988).

3

ANALYSIS
In the instant case, the Office accepted appellant’s claim for cervical degenerative disc
disease at C6-7. However, it rejected appellant’s claim that her work injury resulted in bilateral
upper extremity radiculopathy or other conditions enumerated by appellant and the Board
affirmed the Office’s finding. With regard to the reports of Dr. Franklin previously considered
by the Board, this Board found that these reports were not persuasive as Dr. Franklin did not
explain how the objective tests support his opinion and for the reason that his reports were
speculative. The Board also noted that, although Dr. Franklin did note a dramatic change in the
findings when appellant’s October 2003 study is compared to the March 2004 study, this was
insufficient to show causal relationship. After the Board’s decision, appellant twice requested
reconsideration and submitted further medical reports by Dr. Franklin, whose October 5, 2006
letter basically sets forth his qualifications, reiterated his conclusions in his prior reports and
stated that he thought appellant’s claim should be reopened. This report does not contain any
new rationalized medical opinion and is therefore insufficient to modify the prior decisions. In
his November 27, 2007 report, Dr. Franklin does go into greater detail, comparing the
electrodiagnostic studies before and after 2004 and concluding that a comparison of these two
studies shows a change of appellant’s condition. He specifically noted that the diagnosis as to
radiculopathy of the bilateral extremities being caused by the aggravation of the degenerative
disc disease at C6-7 was demonstrated by the electrodiagnostic studies of March 2004 in that
evidence of C6 and C7 involvement was not demonstrated in the electrodiagnostic studies done
the previous year. However, this Board already noted that the fact that appellant’s symptoms
appeared during her employment without a rationalized opinion as to causal connection is
insufficient to establish causal relationship.7
Accordingly, the medical evidence is insufficient to relate appellant’s employment to her
bilateral upper extremities radiculopathy. Therefore, the Board finds that the Office properly
denied expansion of the claim.
CONCLUSION
The Board finds that the Office properly determined that appellant’s claim should not be
expanded to include bilateral upper extremities radiculopathy.

7

Ernest St. Pierre, 51 ECAB 623 (2000).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 22, 2008 is affirmed.
Issued: November 26, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

